QBffice   of the !Tlttotnep General
                                          %tatt of Oxas
DAN MORALES                                   May 12.1993
 AI-TORSEY
        GENERAL
      Mr. Benny M. Mathis, Jr.                          opinion No. DM-221
      ExedveDirector
      Struotural Pest Control Board                     Be: whether provisions of the Cii of
      9101 Burnet had, Suite 201                        Gmanille regukion of pesticides ordinance
      Austin, Texas 78758                               arepreunptedbythestructumlPestCoIltro1
                                                        Act, V.T.C.S. able 1356     (IQ51 1)

        DearMr.Mathk

               Gn behalf of the Strucwal Pest Control Board (tbe”board”), you ask whether
        provisions of the Cii of GreenvUe reguhion of pesticides ordimmc+ Cii of GreuwiUe
        Grdinanw No. 92-083 (the “ordimnce”), are preeqed by the St~ctud Pest Control
        Aot, V.T.C.S. art. 1356 (the “act*).l The act extenhly q&es           the business of
        stmolural pest control, by lkeming persons engaged in the business, see V.T.C.S. art.
        13Sb-6.Qg 4,4B. 4C. 9. auting fbrth limited exceptions to the gamral requimm that
        only~cmsedpcnonsrmyrpph/pestiddesandothapestcontrolrgents,id.~~5,             ll,and
       ,qmmiq     the wnditions under which pesticidesand other agents may be rqplicd. id.
       85 4G. 4I-I. A first-time violation of any section of the act conshtes aclassc
       misdemeanor. Id. 0 1OA A repeat violation is a Class B misdemeanor. Id. Section 11A
       of the act provides that “[t]he Structural Pest Control Board is the sole authority in this
       rtateforli#nsingparonr~inthebusinessofmucburlpestcontrol.”

               Theordhnceappeal%tobeanatwpttoraducethekvalsofpouutaatsinthe
       Ci of we’s            wasta water. Cii of Greem6UeChdhoce No. 92-083, preamble
       (codEed as City of Greehlle Code of Gniiwcq Chapter 4.5 4.800). It requires retail
       vendors of pesticides to attach educationsI mate& to pesticide products which are
       availablefor sale, and to display iaformation about the proper use and disposal of pesticide
       produots. Cii of GreewiUe Code of Grdhmcq Chapter 4. 5 4.802. It also requk
       professional pesticide applicators to dhmhate educational material supplied by the city
       to customers at the time of application, and to file reports with the ci@s Water Utilities
       Dqwbnent. Id. 54.803. Inadditi on, it requires owners of “omlti-occupancydwelling
       to not@ occupants of an indoor application of pesticides no later than 24 hours prior to
       the application, to die         educational material supplied by the city, and to tie reports
       witb the ci@s Water Utilities Department. Id. 8 4.804. Violation of the ordinance
       cmstitutes a misdemeanor punishable by a fine not to exceed S2,OOO.OO.Cii of
       Greemdle ordinance No. 92-083,s 4.




                                            p.   1157
Mr. Benny M. Mathis, Jr. - Page 2 On-221)




         TheCiiofGmenviUeisahome-rulecity.         TbeTexasConsthution~sucb
cities all the power of self-govemmart not CJqmsfL denied thun by the legislature. Tar.
Const. art. XI, 5 5; D&as Merchanfs d Cwcedtmaire’s A&I v. Ci@ of Lkikzr, No.
D-2159, slip op. at 3 (Tex. April 7.1993). Tbe Texas Consthution prohiits a home-rule
city 8om anforcing any legiskion inconsistun with state laws or the state consthution.
Tex.Const.rrt.Xl,~S;DailasMerchaur’s&C~              kwmire’sAss’n.slip op. at 3 (citing
Ciq ofBrook&? Vil&ge v. Comeau, 633 S.W.26 790,7% (TexJ, cert. tied,           459 U.S.
1087 (1982)). The Texas Supreme Court baa instructed that, in dammining whether an
ordkncaiatbtallykmskmntwithatatelawonthesamesubjectmattcr,cnurtsmust
raLto~thetwoinawrythatwillleavebothin~ifpo~le.                                  Ci@of
Rickvdmn       v. Reqomible Dog Owners qf T-,        794 S.W.2d 17. 19 (Tex. 1990).
“[Tlhemere~~thelegislanrrrharclllctedakw~garubjectdoesnotmeM
the complete subject matter is completely preempted.” Id. Moreova. it is well
established~“iftheLegi~~~topnanpta~bjectmatta~y
eacompessedbythebrolrdpowarofahomanrlecity.it~dosowithumni~le
clarity.” Dab Merchmfs & (%messiovaaire’sAsh, slip op. at 4 (citing Civ of
smhwtrr       v. Geron, 380 S.W.2d 550.552 (Tex. 1964)).

       First,you~~theCityof~emay”define[a]multi-occupancy
atrucWefbrpmposesofprovidingnotiwinamanner                different gorn the statutory
deSnitionof~in[aection4Boftheact].*               Inarelatedquestion,youaskif’the
CityofGnarvilk~lthePtthoritytorequina24-hournotiaofpesticiderpplication.”
We address these questions together.

        Notice of tmabnem isgovemedbyaection4G0ftheac&whichsats8xthdiff~
nquiranarxsfornsidential~uaitswithl~thanfiveudwithfiveormorerental
units. ForMindoOrtreMnaaataresidentialrmtalpropatywithlesstbanfive~
units, an applicator is requid to leave a “past control b&mnation sheet”in the residence
atthetimeofcachtmatmem.        V.T.C.S. art. 135b-6, 5 4G(c). No notice is raqukd. Id.
For indoor treatmmts atresidentialrentalproperdeswithfiveormornrentalunits,work
places, and other ktitutions such as hospitals and schools, 48 hour’s notice is re@rad.
Id. §4G(d)-(f). Theo&anca,ontheotherhand,requhesownersof”muhiocarpancy
dwallb@ to not@ occupants ofan indoor application of pesticides no later than 24 hours
prior to the appliuation. Ci of GmenviUe Code of %knce~,              8 4.894. “Multi-
-pulcy      smuxums”arede!kdas”dwellingswhichhousemoretbanonefamilylhdng
,A& which includes but is not limited to duplexes, apartments, hotels, motels, nursing
homes, etc.” Id. 5 4.801.




                                   p.   1158
bfr. &my M. Mathis, Jr. - Page 3        (DM-221)




       Cleuly,theordiMn&24-hournoticersquinmmtistILtauyinconsiotentwiththe
noticerequkwwsetforthinseuion4Goftheact.              Theordina~erequirrs24-hour
noticeiaromerrsidmtialrrntalpropaties~~~requiresnoaoti~at~.3                       In
other instmx, the ordinance requkes 24-hour notice whae the act requkes 48-hour
notice. It is not possible to consme the act and the ordinance’s notice provisions in
harmony. ‘Ikefore, we conclude that the Cii of Gree&le ordinance’sootice provisions
arepreemptedbytheactandarethereforevoid.

        N~youulrwhethatheCityofGreenvilemayrequirethe~onof
educational outteds. The ordbmcc requires retail vendors and professional pesticide
appticators to dkmioate educational material supplied by the city. Id. Qp 4.802,4.803.
Apywpointout,thelarequirrspasons~eagageiathebu~of~controlto
distribute “pest control information sheets” developed and approved by the board.
V.T.C.S. art. 139.6, 54G. We do not believe, however, that the act preempts the
ordhocds require~~wts regadng the dissemination of educational mate-rial. The act
does not even purport to regulate retail vendors of pesticides. Although the act does
nquirrpasonswho~einthebusinessofpestcontroltodisslrminatepestcontrol
inforouuion shea developed by the board, we do not believe it is inconsistent with tbis
provision to require professional pesticide applicators to also disseminate additional
educatiooal out&al suppliedby the city.4

        You also ask whether the act prohiiits the Cii of Me                %om enacting
additional local requirements specifically directed at ‘professionalpesticide applicators’,”
and if “the Cii of Greeklie b] the authority to require monthly or quarterly pesticide
application reports from persons specificallyrequkl to be licensed by the State of Texas
as pesticide applicators.” We address these related questions together.

        As noted above, section 1IA of the act provides that “[t]he Structural Pest Control
Boardisthe~leauthorityiathisstateforliansing~mgagcdintbebusinessof
structural pest control.” We believe that section 11A clearly establishes the le8islaturek
intent to limit the power of home-rule cities with respect to the ticensure of persons
engaged io the business of pest control, and to preempt any local kensing requirunaus.
The act, however, does not necessarily preclude a city from imposing additional




                                   p.   1159
Mr.hIIOyM.hhthi&Jr.        - P8@ 4        (DM-221)




Ieqmmaaonpenonsengagedinthebwinessofpestwotro~providedtheydooot
wostiMelicwsingrequircments      Forexmple,wedonotbelievctbttbeordhmc&
requinmntthrt~~~~delpplicrtonlubmitarrrinnportstotbeW~
UtilitiesDcputmentmmmtsto~alicenaing~                       Noristbisreqkmmt
.      .
lllmasmwitllanyoftheacrsothaplwisi~.             Tim&e,ititaot~bytbe
act.

                                 SUMMARY
                  Thecityof-                  Jwdtiyof~~~
           pfOViSiOIISnevdingWtiW~irrconmrtan
           pempted by the Strudud Pest Control Act, V.T.C.S. article
           135b-6 (the ‘act’). Theodioanwprovisionsregrrdiagthe
            .     .
           -on           of educational mamials and llzqlhg prof&onal
           pesticideappliwtorstosuhmitcertainreportsareoot~
           withtheact.




                                                     DAN    MORALES
                                                     Anomey General ofTtxas

WILL PRYOR
F~AsismAttorncyGeneral

MARYKELLER
DeputyAttomcyGeneralibrLitigation

RENEAHIcxs
State Solicitor

MADELEINE B. JOHNSON
chair, opioion committee




                                     p.     1160